DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 12-13 recite, “…after which the fixing element or elements are removed again;”.  It is unclear as to what occurrence Applicant is referring to by “again” since this is the first mention of removing any fixing element after attaching it to the arrangement.  For purposes of Examination it is presumed that the inclusion of “again” is a typographical/translation error and that it should have been claimed that the fixing elements are removed after heating.  
Claim 9 recites the limitation "pre-laminate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Notsu et al. (US 20170190152) in view of O’Connor et al. (US 20070223096) and Mukherji (US 20190061324).
As to claim 1, Notsu discloses a method of making a laminated plate/glass (Abstract).  Notsu discloses that the method comprises of aligning a first glass pane, a second glass pane and at least one laminating film therebetween (paragraph 71-86; Fig. 1-7).  Notsu discloses that the first glass pane has a thickness of at least 1.4 mm and the second glass pane has a thickness of not more than 1.0 mm; wherein the first glass pane do not have the same curvatures (Fig. 7; paragraphs 36-37; 38-39; 75).
Notsu discloses that the sandwich is shaped into a desired curvature by heating but fails to specifically teach or disclose that fixing elements may be used to hold the laminate in a desired position/registration.  O’Connor discloses that it is known and conventional in the art to used clamps to hold a glass sandwich structure in a desired position/registration during a heating a shaping step to give the sandwich a desired curvature (paragraph 55).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the fixing elements of O’Connor in the method taught by Notsu because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful method of holding a glass sandwich in a desired position/registration during a shaping step.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The above references as combined fail to specifically teach or disclose that the pre-fixed arrangement is passed through a roller arrangement and heated.   Mukherji discloses a method of making glass laminates (Abstract).  Mukherji discloses that it is known and conventional in the art to heat a glass sandwich structure as it passes through nip rollers to squeeze the glass sheets into contact with the laminating film to form a pre-laminate prior to the final bonding process in an autoclave (paragraph 25).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the heated nip rolling step of Mukherji in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful step of pre-bonding a glass sandwich structure prior to a final bonding step in an autoclave.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 2, the method of claim 1 is taught as seen above.  Notsu discloses that the first glass pane is curved and the second glass pane has less of a curvature (Fig. 7; paragraph 73-76).
As to claims 3 and 15, the method of claim 1 is taught as seen above.  Notsu discloses that the first pane has a thickness of 1.5-3.5 mm and that the second plate can have a thickness of 0.4–1.3 mm (paragraph 38-39).
As to claim 4, the method of claim 1 is taught a seen above.  O’Connor discloses that the clamps are heatable (Id.). 
 As to claim 5, the method of claim 1 is taught as seen above.  It would have been obvious to use multiple roller pairs in the above references as combined since this would amount to a mere duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Mukherji discloses that the sandwich is heated as it passes through the nip rollers but fails to specifically teach or disclose that the nip comprises of heated rollers.  It is the position of the Examiner that heated rollers are known and conventional in the art and would have been obvious to use in the method of the above references as combined.  
As to claim 6, the method of claim 1 is taught as seen above.  It is the position of the Examiner that using hot air is a known and conventional means of heating and would have been obvious for one of ordinary skill in the art to use in the step of changing the curvature of the glass in the above references as combined.  
As to claim 7, the method of claim 1 is taught as seen above.  Claim 7 is rejected for the same reasons as claim 5 above.
As to claim 11, the method of claim 1 is taught as seen above.  The arrangement would be heated in sections of the sandwich as said sandwich passes through the heating and nip section in the method of the above references as combined.   
As to claim 12, the method of claim 1 is taught as seen above.  It is the position of the Examiner that a calendar roll arrangement is well known and conventional in the art and would have been obvious to use in the method of the above references as combined.  
As to claims 13 and 14, the method of claim 1 is taught as seen above.  Natsu discloses that the laminated glass is a bent laminated glass for use in an automobile (Fig. 1 and 8). 
As to claim 16, the method of claim 1 is taught as seen above.  It is the position of the Examiner that using heatable clamps in a heating step is known and conventional in the art and would have been obvious to use in the method of the above references as combined.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Notsu et al. (US 20170190152), O’Connor et al. (US 20070223096) and Mukherji (US 20190061324) as applied to claims 1-7 and 11-16 above, and further in view of Robbins (US 3444732), Miller (US 3826701) or Simmons (US 3925139).
As to claim 8, the method of claim 1 is taught as seen above.  The claimed temperature would have been the result of routine experimentation by a person having ordinary skill because Robbins (US 3444732; column 1, lines 50-60), Miller (US 3826701; column 3, lines 27-57), or Simmons (US 3925139; Abstract; column 5, lines 20-33) teaches that these are known parameters affecting adhesive strength in heat fusion bonding operations.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Notsu et al. (US 20170190152), O’Connor et al. (US 20070223096) and Mukherji (US 20190061324) as applied to claims 1-7 and 11-16 above, and further in view of Mori (US 20120160422).
As to claim 9, the method of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose that a deaeration step is performed.  Mori discloses a method of preliminary bonding of laminated glass (Abstract).  Mori teaches that it is advantageous/essential to perform a deaeration/degassing step between rollers so as to remove air bubbles prior to a final heated main bonding process for a glass laminate (paragraph 3; Fig. 2).  It would have been obvious to perform a deaeration/degassing step in the method of the above references as combined and would have been motivated to do so because Mori teaches that it is an essential step so as to remove air bubbles prior to a final main bonding processing for a glass laminate.  
As to claim 10, the method of claim 9 is taught as seen above.  As seen above, Mori discloses that the deaeration step is performed prior to a heated main bonding step for the glass laminate.  




Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/           Examiner, Art Unit 1745                                                                                                                                                                                             
/GEORGE R KOCH/           Primary Examiner, Art Unit 1745